Citation Nr: 1632442	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for right cranial nerve VI palsy.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1986 to October 1988, from February 1992 to March 1993, from March 2005 to August 2005, and from July 2006 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Phoenix, Arizona.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).


FINDINGS OF FACT

1.  A traumatic brain injury was not present during the Veteran's service and did not develop as a result of any incident during service.

2.  A right cranial nerve VI palsy was not present during the Veteran's service and did not develop as a result of any incident during service.

3.  The Veteran has hypertension that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  A traumatic brain injury was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
2.  A right cranial nerve VI palsy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a February 2010 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records were obtained.  Pertinent VA examinations were obtained in February 2010 and March 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Traumatic Brain Injury and Right Cranial Nerve VI Palsy

The Veteran contends that he incurred two traumatic brain injuries during service.  The first was reportedly in 2005 during hurricane Katrina and the second was in Iraq in 2008.  See, e.g., November 2010 mental health initial evaluation note.  The Veteran's DD 214 from his period of service in 2005 shows that he was separated on August 3, 2005.  The Board takes judicial notice of the fact that hurricane Katrina was formed toward the end of August 2005, after the Veteran was separated from service.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute."); McCreary v. Nicholson, 19 Vet. App. 324, 327 (2005) (providing for judicial notice).  The Veteran's DD 214s for all of his periods of active duty show no foreign service.  There is no indication that the Veteran was ever deployed to Iraq or any other foreign country during his military service.
The Veteran's STRs from all his periods of active duty do not actually reflect the incurrence of any traumatic brain injury.  His April 1986 enlistment, April 1988 separation, November 1991 enlistment, and April 2004 enlistment examinations all revealed a clinically normal head and neurologic system.  In the Veteran's April 1986, April 1988, November 1991, February 1993, and April 2004 reports of medical history, the Veteran denied all pertinent symptoms.  

The Veteran's STRs from his last period of service during which he reportedly incurred a traumatic brain injury reflect psychiatric treatment.  A CT scan of his head in April 2009 was normal.  A September 2009 record shows that while working at the Pentagon, the Veteran decompensated emotionally and then physically, causing him to be sent to Walter Reed for evaluation.  The Veteran underwent a neuropsychological consultation in September 2009.  The evaluation shows that the Veteran was initially seen in May 2009 for suicidal ideation and was admitted to the inpatient psychiatry at Walter Reed for a 72 hour observation period.  The record shows that several days following his release, the Veteran was again admitted for suicidal ideation and transferred to Walter Reed's outpatient program and to the warrior transition unit until his medical board was complete.  Following testing and evaluation, it was reported that there was no evidence of genuine cognitive dysfunction and no diseases identified that would raise suspicion for neuropsychological impairment.  

The Veteran was provided VA examinations in February 2010 and March 2010.  The February eye examination shows that the Veteran reported having a head injury in 2006.  He also reported being injured during Katrina.  The examiner reported that details of the injury were not available and that the Veteran put forth good effort in trying to provide a history surrounding his head injury, but had limited recollection of what happened.  He was diagnosed with traumatic right cranial nerve VI palsy secondary to traumatic brain injury.  

The March 2010 general medical examination shows that the Veteran was unable to give a history because of no memory and a speech disorder.  His son accompanied him to the examination.  His son reported that the Veteran was "not quite right" after he was mobilized in 2005 and 2006 to Iraq.  His son reported that the Veteran was again mobilized to Iraq in 2007 and 2008 and that when he returned, he could not walk and could not speak.  The Veteran was reportedly medivacked to Germany and then spent one year at Walter Reed and was transferred to the warrior transition brigade where he spent most of 2009.  The March 2010 psychiatric examination shows that the Veteran was reported to have been found unconscious, apparently from a head injury, while deployed to Iraq.  The examiner noted that there were no records of that injury or hospitalization.  The Veteran reportedly had little or no recollection of his tour in Iraq.  He was diagnosed with cognitive disorder, secondary to closed head injury.  The examiner again noted that there were absolutely no records to confirm his head injury in Iraq.  The examiner reported that if the Veteran was in fact hospitalized and then medically transported to Walter Reed, there would certainly be narrative summaries.  The examiner noted that with regards to the diagnosis, they were basing their assessment on that day's mental status examination and given what limited records were available.  

At a traumatic brain injury examination in March 2010, the examiner noted that after reviewing the claims file, there was no information on the Veteran's medevac from Iraq at either of his deployments and no mention of a traumatic brain injury.  He was diagnosed with post concussion neurocognitive deficit and post concussion headache.  

Based on a review of the evidence, the Board concludes that service connection for a traumatic brain injury and right cranial nerve VI palsy is not warranted.  Although the evidence shows that the Veteran has been diagnosed with a traumatic brain injury and right cranial nerve VI palsy, it does not show that they are related to his military service.  

Despite the Veteran's reports of in-service head injuries, his STRs show no event, injury, or disease to his head.  As noted above, with regards to the Veteran's assertion that he was injured during hurricane Katrina, the Veteran was separated from his service in 2005 prior to Katrina occurring.  As the Veteran was not on active duty at the time of Katrina, the evidence does not support a finding of an in-service head injury incurred during that hurricane.  With regards to the Veteran's reports of being injured while in Iraq, his DD 214s show no foreign service and there is no evidence that the Veteran was ever deployed to Iraq.  None of his STRs show that the Veteran was in Iraq.  

Although the Veteran's post-service medical records, including the VA examinations, show the diagnosis of a traumatic brain injury related to service as well as right cranial nerve VI palsy related to a traumatic brain injury, the evidence does not support a finding that any traumatic brain injury during a period of service actually occurred.  In this case, the Board does not find the Veteran credible with regards to his reported traumatic brain injuries during service.  Credibility is an adjudicative, not a medical, determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence). 

The evidence of record reflects a long history of the Veteran's unreliability in reporting of events.  An April 1996 psychiatric examination shows that the Veteran was "likely an unreliable historian due to his psychiatric illness."  The September 2009 record discussed above also shows that while the Veteran reported being separated from service in 1988, he disagreed that it was for a psychiatric disorder and reported that it revolved around an incident in which a friend of his killed his infant daughter.  However, a July 1988 medical board evaluation shows that during a Mediterranean cruise, aboard his ship, the Veteran had exceeding emotional tension, feelings of agitation, lack of coping skills, inability to tolerate contacts with other sailors, severe headaches, and abdominal complaints.  In addition to his physical symptoms, the Veteran reported that socially, he was experiencing more difficulties with his fellow sailors, and he felt desperate.  He then attempted suicide by overdosing.  There is no mention in this evaluation of any incident involving the death of his friend's infant daughter.  

The examinations during this appeal specifically show that the Veteran had problems with reporting his history pertaining to the reported traumatic brain injuries.  There is absolutely no evidence supporting that the Veteran was in Iraq as he claimed; as already noted, his DD 214s show no foreign service.  None of his STRs from his last period of service show any treatment for a traumatic brain injury.  While the Veteran reported being medivacked to Germany following his reported head injury in Iraq and then being transferred to Walter Reed for treatment, the September 2009 record specifically shows that the Veteran was working at the Pentagon prior to being sent to Walter Reed.  Moreover, the September 2009 neuropsychological consultation shows that the Veteran's treatment at Walter Reed and the warrior transition unit was precipitated by suicidal ideation; no mention of any traumatic brain injury was made.  In this case, the contemporaneous service records weigh against a finding of any in-service traumatic brain injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In light of the Board finding that the Veteran did not actually incur any traumatic brain injury in service, the positive medical opinions diagnosing such as related to the Veteran's military service, including those relating the right cranial nerve VI palsy to a traumatic brain injury, lack probative value.  In this case, such opinions are based on an inaccurate factual premise, that the Veteran incurred head injuries during Katrina and while deployed to Iraq.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Consequently, the Board concludes that such opinions do not support a finding of service connection.  

The overall evidence of record as discussed above weighs against a finding of a traumatic brain injury and right cranial nerve VI palsy being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a traumatic brain injury and right cranial nerve VI palsy and his active duty, service connection for a traumatic brain injury and right cranial nerve VI palsy is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a traumatic brain injury and right cranial nerve VI palsy - an injury and disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.

Without competent and credible evidence of an association between a traumatic brain injury and right cranial nerve VI palsy and the Veteran's active duty, service connection for a traumatic brain injury and right cranial nerve VI palsy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a traumatic brain injury and right cranial nerve VI palsy.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a traumatic brain injury and right cranial nerve VI palsy are denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Hypertension

The Veteran's STRs from his first three periods of service do not show any treatment for, or diagnosis of, hypertension.  His April 1986 enlistment, April 1988 separation, November 1991 enlistment, and April 2004 enlistment examinations all revealed a clinically normal vascular system.  The Veteran's blood pressure was 120/80 in April 1986; 120/60 in April 1988; 124/82 in November 1991; and 127/81 in April 2004.  In the Veteran's April 1986, April 1988, November 1991, February 1993, and April 2004 reports of medical history, he denied high blood pressure.  

The first indication of hypertension is during the Veteran's final period of service.  His STRs show prehypertension in 2007.  A September 2009 problem list includes the diagnosis of hypertension (systemic).  Post-service medical records reflect a current diagnosis of hypertension.  See, e.g., May 2011 mental health outpatient note.

Based on a review of the evidence, the Board concludes that a finding of service connection is warranted.  The Veteran's STRs clearly show that the first diagnosis of hypertension was during his last period of service, while his post-service treatment records continue to show a diagnosis of hypertension.  Therefore, the evidence supports a finding that the onset of the Veteran's hypertension began during his last period of service.  As such, service connection for hypertension is granted.

The Board acknowledges that in the April 2012 Statement of the Case (SOC), the RO continued to deny this claim on the basis that a January 2004 treatment record shows that the Veteran was noted to have hypertension and had not been taking medication.  Consequently, the RO considered hypertension to have preexisted a period of active duty and was not aggravated by the Veteran's military service.  However, as noted above, the April 2004 examination did not show hypertension and the Veteran specifically denied high blood pressure.  Moreover, the fact remains that "prehypertension" was first shown in 2007.  Therefore, the Board concludes that the Veteran's hypertension did not preexist a period of active duty and was first diagnosed during service.  As such, when affording the Veteran the benefit-of-the-doubt, the evidence is in favor of service connection for hypertension.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for hypertension is, therefore, granted.  


ORDER

Entitlement to service connection for a traumatic brain injury is denied.  

Entitlement to service connection for right cranial nerve VI palsy is denied.

Entitlement to service connection for hypertension is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


